Citation Nr: 9928409	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  98-03 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


INTRODUCTION

The veteran served on active duty from August 1986 to January 
1987 and from May 1987 to April 1988.  

The veteran initially filed a claim of entitlement to service 
connection for a "nervous condition" in May 1988.  She 
failed to report for scheduled VA  general medical and 
neuropsychiatric examinations in June 1988.  Her claim as 
denied by the Department of Veterans Affairs (VA) Regional 
Office in Waco, Texas (the RO) in July 1988.  She was 
informed of that decision by letter.  No appeal was filed.

In September 1994, the veteran filed a claim of entitlement 
to service connection for "nerves, personality disorder".  
The claim for service connection for a nervous condition was 
denied as not well grounded in a January 1996 RO rating 
decision.  In a March 1997 rating decision, service 
connection was denied for a personality disorder, depression 
and schizoaffective disorder.  

In December 1997, the RO again denied service connection for 
schizoaffective disorder, depression and personality 
disorder.  The veteran filed a Notice of Disagreement in 
January 1998, and a Statement of the Case was issued by the 
RO later in January 1998.  In February 1998, the veteran 
filed a substantive appeal, VA Form 9, in which she withdrew 
her appeal as to the issues of entitlement to service 
connection for schizoaffective disorder and personality 
disorder.  After her accredited representative presented 
argument on her behalf, her claims folder was forwarded to 
the Board.


REMAND

The veteran is seeking entitlement to service connection for 
depression.  In essence, she contends that psychiatric 
symptomatology which was manifested during service was part 
of her currently diagnosed depressive disorder.  The 
procedural history of this case is set forth in the 
Introduction above.  

The January 1998 Statement of the Case indicates that the 
veteran's claim of entitlement to service connection was 
received on November 3, 1997.  No mention was made of the May 
1988 and September 1994 claims.  Nonetheless, among the law 
and regulations provided was 38 C.F.R. § 3.156, new and 
material evidence.  The discussion of the issue of 
entitlement to service connection for depression  included a 
discussion of well grounded claims.  However, the discussion 
ended with the statement that "the preponderance of the 
evidence is unfavorable."


In general, RO decisions which are unappealed become final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A final decision 
cannot be reopened unless new and material evidence is 
presented.  New and material evidence is defined as evidence 
not previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  In Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

In determining whether to reopen previously and finally 
denied claims, a three-step analysis was recently announced 
by the Court.  Elkins v. West, 12 Vet. App. 209 (1999).  
Under the Elkins test, the Board must first determine whether 
the veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a) (1998) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Board must determine whether, based 
upon all the evidence of record in support of the claim, the 
claim as reopened (as distinguished from the original claim) 
is well grounded pursuant to 38 U.S.C.A. § 5107(a) 
(West 1991).  Third, if the claim is well grounded, the Board 
may then proceed to evaluate the merits of the claim but only 
after ensuring the VA's duty to assist under 
38 U.S.C.A. § 5107(b) (West 1991) has been fulfilled.  
Winters v. West, 12 Vet. App. 203 (1999).

In this case, the January 1998 Statement of the Case, which 
was decided before Hodge, Elkins and Winters, does not make 
it clear whether the RO's denial of service connection for 
depression was based on a lack of new and material evidence; 
the lack of a well grounded claim; or was a decision on the 
merits.  The RO's decision must be clarified.  

There is also the matter of whether the veteran has been 
accorded due process because certain service records appear 
to be missing from the file.

Briefly, enlistment physical examinations in August 1986 and 
in February 1987, including reports of medical history, were 
negative with respect to psychiatric problems.  Several 
clinical records dated in August 1987indicated that the 
veteran was seen at the mental health clinic because she was 
"stressed out".  The impression was: Axis I: occupational 
problem; psychological factors affecting physical condition; 
Axis II: dependent personality traits.  The veteran was to be 
followed at the clinic.  There are no further service medical 
records pertaining to psychiatric problems.  There is no 
separation physical examination of record, and no indication 
why the veteran left service relatively early in her 
enlistment.

In July 1996, the veteran informed the RO that certain of her 
service medical records, including reports of visits to 
psychiatrists, had not been obtained.  Although the December 
1997 rating decision stated that "additional service medical 
records [were] received 11-03-97", such records have not 
been specifically identified by RO and have not been located 
in the file by the Board.

Also of interest is a July 1996 discharge summary from Zale 
Lipshy University Hospital which reads, in part, as follows: 
"The patient had previous suicide attempts in 1971 and 1974.  
The patient was discharged from the military on a psychiatric 
discharge in 1989."  The Board believes that additional 
evidence concerning the veteran's pre-service medical 
history, as well as her service personnel records, may shed 
additional light on her medical history and should be 
obtained.  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should request that the 
veteran identify the names, addresses, 
and approximate dates of treatment for 
all health care providers who ever 
treated her for psychiatric 
symptomatology, to include before 
military service.  After securing any 
necessary authorization from the veteran, 
the RO should contact these health care 
providers in order to attempt to obtain 
copies of those treatment records which 
have not been previously secured.

2.  The RO should attempt to secure the 
veteran's service personnel records, as 
well as any service medical records which 
have not been previously associated with 
the veteran's claims folder.

3.  Following completion of the 
foregoing, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
completed in full.  Then the RO should 
readjudicate the claim of entitlement to 
service connection for depression.  The 
matter of finality of previous RO 
decision(s) should be specifically 
addressed in light of the recent 
decisions in Hodge, Elkins and Winters, 
cited above.  If the benefit sought on 
appeal remains denied, the veteran and 
her representative should be furnished 
with copies of a supplemental statement 
of the case and given an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




